223 S.W.3d 221 (2007)
In the Interest of A.D. and N.D.
Nos. WD 67582, WD 67583.
Missouri Court of Appeals, Western District.
May 29, 2007.
Robert Dean Crawford, Marshall, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Gary Gardner, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and JAMES M. SMART, JR., Judge.

ORDER
J.D. appeals the circuit court's judgment terminating his right to parent his children, A.D. and N.D. We affirm. Rule 84.16(b).